Per Curiam.

The sole question presented is whether, under the constitutional and statutory provisions, an election for Auditor of State can be held in 1965, an odd-numbered year.
Section 1 of Article XVII of the Constitution provides that “elections for state and county officers shall be held on the first Tuesday after the first Monday in November in the even-numbered years; and all elections for all other elective officers *236shall be held on the first Tuesday after the first Monday in November in the odd-numbered years.”
Section 2 of Article XYII provides that “every such vacancy [Auditor of State] shall be filled by election at the first general election for the office which is vacant.”
Section 18, Article III, provides: “Should the office of auditor * * * become vacant * * * Every such vacancy shall be filled by election, at the first general election that occurs more than thirty days after it shall have happened * * *.” (Emphasis added.)
The determinative issue is the meaning of the phrase, “at the first general election.” The phrase, “first general election,” in relation to state offices, means the general election which, under Section 1 of ArticleXYII, occurs in the even-numbered years.
The demurrer to the petition and cross-petition is sustained, and the writ is denied on authority of State, ex rel. Grace, v. Broad of Elections of Franklin County, 149 Ohio St. 173.

Writ denied.

Taft, O. J., Zimmeeman, Matthias, O’Neill, Heebeet, Schneidee and Beown, JJ., concur.